Case 8:19-cv-01582-JVS-DFM Document 20 Filed 09/19/19 Page 1 of 2 Page ID #:246



   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9        CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
  10
  11 BLIZZARD ENTERTAINMENT, INC.,                CASE NO. 8:19-cv-01582 JVS (DFMx)
  12               Plaintiff,                     Honorable James V. Selna
            v.
  13 JOYFUN INC CO., LIMITED a/k/a
  14 SINA   GAMES OVERSEAS (新浪游戏
     海外), a company organized under the           ORDER GRANTING EX PARTE
                                                  APPLICATION FOR LEAVE TO
  15 laws  of Hong Kong; ZROAD
     (HONGKONG) CO., LIMITED d/b/a                TAKE LIMITED IMMEDIATE
                                                  DISCOVERY
  16 INSTANTFUNS,       a company organized
     under the laws of Hong Kong;
  17 INTELLIGENT       JOYFUL
     INTERNATIONAL LIMITED, a
  18 company    organized under the laws of the
     British Virgin Islands; ZROAD, INC., a
  19 company    organized under the laws of the
     British Virgin Islands; SHANGHAI
  20 ZHOUZHONG        NETWORK
     TECHNOLOGY CO., LTD. (上海洲众
  21 网络科技有限公司),               a company
     organized under the laws of China;
  22 SHANGHAI       YINFAN NETWORK
     TECHNOLOGY CO., LTD. (上海茵繁
  23 网络科技有限公
     司),a company organized under the laws
  24 of China; WANG HAO (王昊) a/k/a
     HOWELL WANG, an individual;
  25 LUTONG      ZHOU a/k/a CARLY ZHOU,
     an individual; DOE 1 a/k/a
  26 “simosimo2018ab@gmail.com;”       DOE 2
     a/k/a SIMDEV; and DOES 3 through 10,
  27 inclusive,
                   Defendants.
  28
Case 8:19-cv-01582-JVS-DFM Document 20 Filed 09/19/19 Page 2 of 2 Page ID #:247



   1                                      ORDER
   2        On September 17, 2019, Plaintiff Blizzard Entertainment, Inc. filed an ex
   3 parte Application for Leave to Take Limited Immediate Discovery (the
   4 “Application”). Having considered the papers, arguments, and all other matters
   5 presented to the Court, and for good cause appearing, it is hereby ORDERED:
   6
   7        1.   Plaintiff’s Application is hereby GRANTED in its entirety;
   8        2.   Plaintiff is hereby granted leave to serve the subpoenas that are
   9             attached to the declaration in support of the Application.
  10
  11     IT IS SO ORDERED.
  12
  13 DATED: September 19, 2019              _____________________________
  14                                             Hon. James V. Selna
                                                 United States District Judge
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              2
